
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.23.2


Service Addendum No. 2 to Service Agreement

        Per Article 3 of the Service Agreement (the "Agreement") between The Dow
Chemical Company ("TDCC") and Union Carbide Corporation ("UCC"), with an
Effective Date of 6 February 2001, this Service Addendum specifies services and
licenses which TDCC (or its designated Affiliate or contractor) is to perform
pursuant to the terms and conditions of the Agreement.

1.Services and Use Rights. TDCC agrees, either directly or through Affiliates or
contractors, to provide to UCC the services and use rights necessary for UCC to
perform its obligations under the Service and Complementary Assets Agreement
between UCC and Union Polymers SDN. BHD. ("UPSB"), an Affiliate of UCC dated
August 1, 2001 (UPSB Agreement), including Addendum 1 (Information Systems
Services), Addendum 2 (License of Complementary Assets), and Addendum 3
(Miscellaneous Administrative and Support Services) copies of which have been
provided to TDCC.

2.Cost and Payment.

2.1In respect to Implementation Services (as defined in Service Addendum 1 of
the UPSB Agreement), UCC shall pay TDCC the amount specified in Paragraph 3a of
Addendum 1 of the UPSB Agreement or shall authorize TDCC to invoice UPSB
directly for this amount.

2.2In respect to ongoing Information Systems Services (as defined in Service
Addendum 1 of the UPSB Agreement), UCC shall pay TDCC monthly fees calculated in
accordance with Section 5.1 of the Agreement or shall authorize TDCC to invoice
UPSB directly for such fees. To the extent mutually agreeable between the
Parties, certain projects may also be done on a fixed fee basis.

2.3In respect to Complementary Assets (as defined in Service Addendum 2 of the
UPSB Agreement), UCC shall pay TDCC on a quarterly basis as described in Service
Addendum 2 of the UPSB Agreement or shall authorize TDCC to invoice UPSB
directly for such fees.

2.4In respect to all other services, UCC shall pay TDCC monthly fees calculated
in accordance with Section 5.1 of the Agreement or shall authorize TDCC to
invoice UPSB directly for such fees.

2.5UCC shall remain responsible for the above referenced payments in the event
that UPSB fails to pay any invoice issued directly UPSB by TDCC.



3.Term and Termination. TDCC may terminate any service or license relating to
the UPSB Agreement upon thirty (30) days written notice to UCC in the event UCC
has not made timely payment to TDCC or UCC is in material breach of any other
provision under the Agreement.

4.Relation between Service Addendum and Agreement. Except to the extent modified
by this Service Addendum in respect to services and licenses for UPSB, the terms
of the Agreement shall remain in full force and effect.


THE DOW CHEMICAL COMPANY
 
UNION CARBIDE CORPORATION
By:
  

--------------------------------------------------------------------------------


 
By:
  

--------------------------------------------------------------------------------

Name: David E. Kepler II   Name: Duncan A. Stuart Title: Corporate Vice
President, Electronic Business
and Chief Information Officer   Title: Vice President and General Counsel

34

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.23.2

